Citation Nr: 9924758	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-36 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
August 1989 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefits sought on 
appeal.  

In June 1997, the veteran testified at the RO before a Member 
of the Board who remanded the case to the RO to obtain 
clarifying data and readjudication of the claim.  Completing 
the remand instructions to the extent possible, the RO again 
denied the claim and the case was returned to the Board for 
appellate determination.  Unfortunately, the Member of the 
Board who conducted the veteran's June 1997 personal hearing 
is no longer with the Board.  Since the law requires that the 
Board Member who conducts a hearing on an appeal must 
participate in any decision made on that appeal, see 
38 C.F.R. § 20.707 (1998), the VA, in letters dated in April, 
May, and June 1999, addressed to the veteran at his address 
of record, informed him of his right to a hearing before 
another Member of the Board, and requested that he provide a 
response as to whether such a hearing was desired.  The 
veteran has not responded to any of those inquiries, nor has 
any been returned to the VA as undeliverable.  Accordingly, 
consistent with the terms of those letters, the Board assumes 
that no further hearing is required and will adjudicate the 
appeal on the current record.  


FINDING OF FACT

There is no competent medical evidence demonstrating that the 
veteran currently has a right knee disability. 



CONCLUSION OF LAW

The claim for service connection for right knee disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's separation physical examination report of June 
1992 notes that he had sprained his knee about a year ago; 
that he had worn a brace for one month; and that he had been 
fine since.  On examination, his lower extremities were 
normal.  

During the veteran's June 1997 personal hearing, he testified 
that he has a problem with his right knee as the result of a 
torn ligament that occurred in service.  He testified that at 
the time his right leg was placed in a cast for a month; 
followed by a month wearing a knee brace; that he was 
assigned light duty then returned to full duty.  He maintains 
that, post service, he first sought medical treatment for his 
right knee in 1995, and is currently receiving treatment on 
an as needed basis.

In a June 1997 letter, the veteran's treating physician, E. 
Jacobson, M.D., notes that the veteran had received physical 
therapy for a left anterior deltoid strain in March 1997.  

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of well-grounded claims.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.   
See Epps, 126 F.3d at 1468; see also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that, although the veteran was 
treated in service for a knee condition, his service medical 
records show that his knees were normal at the time of his 
separation from active duty.  More significantly, although he 
claims he currently has problems with his right knee, he as 
not presented any medical evidence of a current right knee 
disability.  He did submit a medical report showing treatment 
in March 1997 for a left anterior deltoid strain; however, 
that is the only medical evidence of record showing any post-
service treatment, and that treatment was not even for a 
right knee condition.  In other words, there is no competent 
medical evidence of a current right knee disorder.  The Board 
also notes that, pursuant to the Board's January 1998 remand, 
the veteran was given the opportunity by the RO to submit 
medical evidence of a current right knee disability and of a 
nexus between that disability and service.  However, he 
failed to respond to the RO's request, he did not sign the 
authorization releases provided him to enable the VA to 
obtain his private medical treatment records, and in December 
1998, the veteran's representative indicated that no further 
medical evidence was forthcoming.  In the absence of 
competent (i.e., medical) evidence of a current right knee 
disability (and, if so, of a nexus between that disability 
and service) there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the 
veteran's claim for service connection for a right knee 
disability is not plausible.  

The veteran may well believe that he currently has a right 
knee disability and that that such disability was incurred in 
service.  However, even if his testimony and assertions were 
accepted as establishing continuity of some right knee 
symptomatology since service consistent with Savage and 
section 3.303(b), his claim would still fail in the absence 
of a medical diagnosis of a current right knee disability, 
and of a nexus between that disability and service.  In this 
regard, the Board would emphasize that it is the province of 
trained health care professionals to enter conclusions that 
require medical opinion such as the diagnosis of a 
disability, or an opinion as to the etiology of that 
disability.  As the veteran is a lay person without medical 
training or expertise, he is not competent to render an 
opinion on a medical matter (here, medical diagnosis and 
causation); hence, his contentions in this regard have no 
probative value.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim for service connection for a right knee 
disorder.  Hence, the claim must be denied on that basis.  
See 38 U.S.C.A. § 5107(a).  In the absence of evidence of a 
well-grounded claim, the VA is under no duty to assist the 
veteran in the development of the facts pertinent to the 
claim.  See Epps, 126 F.3d at 1468, Grivois, 6 Vet. App. at 
140.  Furthermore, the Board is not aware of the existence of 
any existing evidence, which could be obtained, which would 
render the claim well grounded.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  

As evidenced by the January 1999 supplemental statement of 
the case, the RO also considered the well-grounded claim 
criteria in denying the claim, and advised the veteran of the 
evidence necessary to present a plausible claim and the 
reasons why his current claim is inadequate; hence, the duty 
to inform has been met.  See 38 C.F.R. § 5103(a); Robinette 
v., Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for right knee disability is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

